DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner has withdrawn the rejections under 35 U.S.C. 101, based on amendments made.
Applicant's arguments filed on 1/15/2021 have been fully considered but they are not persuasive. 
Contrary to Applicant’s arguments, Skiba teaches as provided below in the claim rejections, “automatically transforming a selected comment submitted by the one or more users according to one or more corrective actions upon the selected communication deviating from the topic trajectory” ([0005], if the active dialog is deviating from a successful path, determining a resolution; and enacting the resolution; [0108] A warning module 348 may provide a warning to the agent that they are deviating from a successful path. This warning 348 may be some sort of indicia, whether visual or audible, that the user has deviated from a possible successful path of completion in the custom interaction. The warning 348 allows the agent to readjust their interaction and return to a more successful path for completing the interaction with the customer. See also [0106]; [0132] In step 632, the response router 344 sends a signal to the agent dialog response engine 320 that a response is needed.  The agent dialog response engine 320 then determines a resolution to the problem, in step 632.  Here, the agent analysis 360 is processed by the dialog readjustment module 344, the warning module 348, the new dialog module 352, and/or the supervisor module 356.  Based on the degree of deviation, or the seriousness of the dialog readjustment),
In response to Applicant’s argument that “prior art teaches, particular agents may be allowed more deviation, making the standard by which comments are selected for resolution a moving target”, Examiner respectfully notes the limitation does not explicitly claim the compliance threshold does not change based on situation, such as agents or problem types, etc..
Regardless, Skiba still teaches “wherein the comment is selected according to a predetermined compliance threshold” ([0021], a grading module operable to quantify the deviation from a successful path based on one or more of the comparison, the intent of the active dialog, or the resolution state; [0026] The system may also notify/alert the agent in real-time when he or she deviates from a successful dialog path…The analysis can include:…[0033] Grading with different grades, scoring, thresholds, or weights to determine whether to deal with a problem automatically or with supervisor intervention. [0105] The chance of resolution or predictor of resolution state may then be provided to the grading module 340, which then can quantify through weights, probabilities, and other statistical analysis whether or not the possibility of deviation from a successful path is great enough to warrant a response. The grading module 340 may determine and/or indicate that the deviation is greater or over a predetermined threshold. For example, the grading module 340 may determine that the likelihood of an unsuccessful completion is at a confidence interval of 75% and, if so, send an indication of unsuccessful completion to a response router 344. The response router 344 can then send a signal to the agent dialog response engine 320 to resolve the issue with the deviating dialog. [0129] The information from the grading module 340 is presented to the response router 344, which continue to analyze the active dialog as the dialog continues.  However, if there is a deviation and that deviation needs addressing, the method 600 proceeds YES to step 632.); and 
“automatically displaying the transformed selected comment to the one or more users upon application of the one or more corrective actions” ([0106], The agent dialog response engine 320 may then provide an output, such as a response to the deviating dialog, shown in response 364. This response 364 may be some indication to involve a supervisor, provide an adjustment to the dialog to get the agent back on a successful path, or a determination that a new dialog or some other change is required. [0107], Based on the agent analysis 360, one of these modules may be activated to provide the response 364. The dialog readjustment module 344 can be used when the agent dialog response engine 320 has deemed that the current contact may be changed and returned to a successful path. In such a case, the dialog readjustment module 344 may send a series of steps to the agent 228 to return them to a successful path of interaction with the customer. These steps may include returning to a previous step in the dialog, repeating a step, changing to a different dialog, etc. These steps may be provided automatically in the agent interface 224
In response to Applicant’s argument that “compliance threshold…considers more variables that (than) simple probability of success…”, Examiner respectfully notes such variables are not explicitly claimed.
For at least these reasons, Examiner respectfully maintains the rejections of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skiba et al. (US 2014/0301540).
Claim 1
Skiba teaches a method for managing dialog comments in a computing environment by a processor, comprising: 
monitoring and tracking communications within a dialog occurring between one or more users ([0035], the system can monitor the active dialog);
identifying a topic trajectory of a dialog between one or more users using one of a plurality of applications ([0010] An aspect of the above method further comprises quantifying the deviation from a successful path based on one or more of the comparison, the intent of the active dialog, or the resolution state. [0086]Therefore, the message aggregator 208 can interrelate or combine messages based on information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent other information that may be pertinent to the dialog system 160. Thus, the dialog system 160 may be able to respond concurrently to two or more messages based on a grouping provided by the message aggregator 208.); and 
automatically transforming a selected comment submitted by the one or more users according to one or more corrective actions upon the selected communication deviating from the topic trajectory ([0005], if the active dialog is deviating from a successful path, determining a resolution; and enacting the resolution; [0108] A warning module 348 may provide a warning to the agent that they are deviating from a successful path. This warning 348 may be some sort of indicia, whether visual or audible, that the user has deviated from a possible successful path of completion in the custom interaction. The warning 348 allows the agent to readjust their interaction and return to a more successful path for completing the interaction with the customer. See also [0106]; [0132] In step 632, the response router 344 sends a signal to the agent dialog response engine 320 that a response is needed.  The agent dialog response engine 320 then determines a resolution to the problem, in step 632.  Here, the agent analysis 360 is processed by the dialog readjustment module 344, the warning module 348, the new dialog module 352, and/or the supervisor module 356.  Based on the degree of deviation, or the seriousness of the problem, one of the modules 344 through 356 determines a resolution to the problem.  This response then is sent in packet 364.  The response can be a warning to the agent, a warning to the supervisor, a dialog readjustment),
wherein the comment is selected according to a predetermined compliance threshold ([0021], a grading module operable to quantify the deviation from a successful path based on one or more of the comparison, the intent of the active dialog, or the resolution state; [0026] The system may also notify/alert the agent in real-time when he or she deviates from a successful Grading with different grades, scoring, thresholds, or weights to determine whether to deal with a problem automatically or with supervisor intervention. [0105] The chance of resolution or predictor of resolution state may then be provided to the grading module 340, which then can quantify through weights, probabilities, and other statistical analysis whether or not the possibility of deviation from a successful path is great enough to warrant a response. The grading module 340 may determine and/or indicate that the deviation is greater or over a predetermined threshold. For example, the grading module 340 may determine that the likelihood of an unsuccessful completion is at a confidence interval of 75% and, if so, send an indication of unsuccessful completion to a response router 344. The response router 344 can then send a signal to the agent dialog response engine 320 to resolve the issue with the deviating dialog. [0129] The information from the grading module 340 is presented to the response router 344, which determines if a problem with the current active dialog needs to be addressed, in step 628.  Here, the response router 344 receives a deviation from a successful outcome and the degree of that deviation…If the degree of deviation is slight, or if there is no deviation, the method 600 proceeds NO back to step 616 to continue to analyze the active dialog as the dialog continues.  However, if there is a deviation and that deviation needs addressing, the method 600 proceeds YES to step 632.); and 
automatically displaying the transformed selected comment to the one or more users upon application of the one or more corrective actions ([0106], The agent dialog response engine 320 may then provide an output, such as a response to the deviating dialog, shown in response 364. This response 364 may be some indication to involve a supervisor, provide an adjustment to the dialog to get the agent back on a successful path, or a determination that a new dialog or some other change is required. [0107], Based on the agent analysis 360, one of these modules may be changing to a different dialog, etc. These steps may be provided automatically in the agent interface 224. See also [0140] and 815 of Fig. 8 for display device. Lastly, Examiner notes, Applicant’s disclosure does not specifically teach “automatically displaying the transformed selected comment…”).  
Claim 2
Skiba teaches the method of claim 1, further including determining the topic trajectory by analyzing the dialog to identify and match topics, keywords, phrases, images, audio data, video data, or a combination thereof in the dialog using one or more machine learning operations ([0026] The analysis can include: [0027] Use analysis of old dialogs to determine if the current answer is accurate or substantially similar; [0028] Entrainment analysis (determine similarities between words); [0029] Data comparison between different sources (look at current procedures and scripts, previous dialogs and outcomes, good or bad); [0032] Analysis over multiple channels (voice, text, video);  [0042] An additional embodiment includes the ability of the system to learn sequential steps and acceptable variations on processes. This learning function can allow the system to grow as new and/or never before seen problems are resolved and as new techniques are developed.).  
Claim 3

Claim 4
Skiba teaches the method of claim 1, further including assigning a score to each communication by the user indicating a degree of similarity to the topic trajectory ([0026]In addition, the system may be able to guide the agent back to a success path or bring in an expert who has previously used the successful dialog path. The analysis can include: [0027] Use analysis of old dialogs to determine if the current answer is accurate or substantially similar; [0028] Entrainment analysis (determine similarities between words); [0029] Data comparison between different sources (look at current procedures and scripts, previous dialogs and outcomes, good or bad); [0030] New dialog analysis to determine if new dialogs should be built with receipt of confirmation that goal is reached; [0031] Agent performance analysis to determine if the agent is performing the correct dialog or an incorrect dialog; [0032] Analysis over multiple channels (voice, text, video); [0033] Grading with different grades, scoring, thresholds, or weights to determine whether to deal with a problem automatically).  

Skiba teaches the method of claim 1, further including suggesting each of the one or more users to engage in one or more selected courses of actions prior to providing a communication in the dialog ([0102], The dialog answer 324 may be first reviewed or analyzed by an answer analyzer 328. The answer analyzer 328 can do a comparison to one or more of the norms or to successful past dialogs. The answer analyzer 328 then can pass the dialog answer 324 to an entrainment analyzer 332. See also [0093]-[0093]).  
Claim 6
Skiba teaches the method of claim 1, further including dynamically changing the topic trajectory according to according communication interaction behavior of the one or more users in the dialog ([0022], a dialog readjustment module operable to: enforce an adjustment to the active dialog to return the agent to a successful path; a warning module operable to send a warning to an agent that the agent is no longer on a successful path; a new dialog module operable to one or more of: determine if a new dialog is required to address the contact; determine if a new sequence of steps is successful; determine if a dialog variation is successful).  
Claim 7
Skiba teaches the method of claim 1, further including alerting the one or more users of a change to the topic trajectory ([0106] An embodiment of the agent dialog response engine 320 is shown in FIG. 3C. An agent dialog response engine 320 can receive agent analysis 360 from the analysis tools component 216. The agent dialog response engine 320 may then provide an output, such as a response to the deviating dialog, shown in response 364. This response 364 may be some indication to involve a supervisor, provide an adjustment to the dialog to get the agent back on a successful path, or a determination that a new dialog or some other change is required.  In such a case, the dialog readjustment module 344 may send a series of steps to the agent 228 to return them to a successful path of interaction with the customer. These steps may include returning to a previous step in the dialog, repeating a step, changing to a different dialog, etc. These steps may be provided automatically in the agent interface 224.).
Claims 8-14
These claims recite substantially the same limitations as those provided in claims 1-7 above, and therefore they are rejected for the same reasons.
Claims 15-19
These claims recite substantially the same limitations as those provided in claims 1-5 above, and therefore they are rejected for the same reasons.
Claim 20
This claim recites substantially the same limitations as those provided in claims 6 and 7 above, and therefore it is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H MAUNG/Primary Examiner, Art Unit 2654